Third District Court of Appeal
                              State of Florida

                           Opinion filed May 1, 2019.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D19-389
                        Lower Tribunal No. 18-35897

                              ________________


                            James Arthur Lee
                                   Appellant,

                                       vs.

            State of Florida, Department of Corrections,
                                   Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Dennis J.
Murphy, Judge.

     James Arthur Lee, in proper person.

     Ashley Moody, Attorney General, for appellee.

Before EMAS, C.J., and LOGUE and HENDON, JJ.

     PER CURIAM.
         James Arthur Lee filed a notice of appeal from the trial court’s order

denying his petition for writ of mandamus. On March 6, 2019, we dismissed this

appeal because, by previous order entered by this Court in case number 3D03-

1393, James Arthur Lee was prohibited from filing any pro se appeals or petitions

related to his conviction and sentence (or related to his prisoner status resulting

from his conviction and sentence) in lower tribunal case number 96-6742.1 We

further directed Lee to show cause why he should not be sanctioned for violating

this Court’s order in 3D03-1393 by continuing to file pro se pleadings with this

Court related to lower tribunal case number 96-6742.

         Lee has filed a document which we treat as his response to the show cause

order. Following our review, we conclude that James Arthur Lee has failed to

show cause why he should not be sanctioned for violating this Court’s order

in 3D03-1393, by continuing to file pro se pleadings with this Court related to

lower tribunal case number 96-6742. We further note that appellant previously

attempted to file pro se pleadings in 3D17-1231, resulting in a similar dismissal

order.




1 Case number 96-6742 is Lee’s conviction and sentence and case number 18-
35897 is Lee’s pro se petition for writ of mandamus, filed with the circuit court
(and assigned a separate case number) seeking the issuance of a writ of mandamus
directed to the Florida Department of Corrections, arising out of and related to
Lee’s incarcerative status following his conviction and sentence in 96-6742.

                                         2
      We prohibit James Arthur Lee from filing any pro se pleading or paper with

this Court related to lower tribunal case number 96-6742, or related to his prisoner

status resulting from his conviction and sentence in case number 96-6742. We

hereby direct the Clerk of this Court to refuse to accept any such pleading or paper

relating to lower tribunal case number 96-6742 unless it has been reviewed and

signed by an attorney who is a duly licensed member of The Florida Bar in good

standing.

      Additionally, we direct the Clerk of this Court to forward a copy of this

order to the Florida Department of Corrections for its consideration of disciplinary

action, including the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2018).




                                          3